Citation Nr: 0324197	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  99-03 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder.

2.  Entitlement to service connection for an eye disorder, 
including cataracts and blurred vision.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for residuals of a 
cerebrovascular accident.

8.  Entitlement to service connection for bilateral pes 
planus.

9.  Entitlement to service connection for a seizure disorder.  

10.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
May 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of May 1998 and January 2002 
by the Lincoln, Nebraska, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By the May 1998 
decision, the RO, among other determinations, found that 
previously disallowed claims for service connection for a 
back disability, a left knee disability, and a right knee 
disability had not been reopened by submission of new and 
material evidence and denied service connection for vision 
problems, including blurred vision and cataracts secondary to 
blurred vision.  The RO also denied service connection for a 
psychiatric disorder, including major depression, and for 
hypertension and denied a total rating based on individual 
unemployability due to service-connected disabilities.  By 
the January 2002 rating decision, the RO denied service 
connection for residuals of a cerebrovascular accident, 
bilateral pes planus, and a seizure disorder.  


On its initial review of the appeal in April 2003, the Board 
consolidated the eye claims involving cataracts and blurred 
vision into a single issue.  The Board also concluded that 
although the RO had addressed a service connection issue 
involving a "back condition and arthritis," it was clear that 
the arthritis in question involved the knees and that service 
connection for each knee had previously been denied.  The 
back and each knee will therefore be discussed as separate 
issues.  

By a decision issued in April 2003, the Board denied service 
connection for post-traumatic stress disorder (PTSD).  The 
Board further held that previously disallowed claims for 
service connection for a back disorder, a left knee disorder, 
and a right knee disorder had been reopened by submission of 
new and material evidence.  In light of the reopening of the 
claims regarding disability of the back and knees, the Board 
undertook additional evidentiary development as to these 
issues pursuant to authority granted by VA regulations.  See 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)) (2002).  

The evidentiary development requested included procurement of 
additional VA and private medical records, if available, and 
the scheduling of a VA orthopedic examination to ascertain 
the etiology of the veteran's back and bilateral knee 
disabilities.  In April 2003 the veteran was requested by 
letter to identify the sources of all post-service medical 
treatment and to sign forms authorizing the release of 
records of such treatment.  He did not reply to the letter.  
The Board also requested additional treatment records from 
the VA Medical Centers in Grand Island, Nebraska, and in 
Omaha, Nebraska, pertaining to the period from 1955 to 1979.  
No additional records were available from the Omaha facility.  
Additional medical records dated in 1955 and 1959 were 
received from the Grand Island facility.  A VA examination of 
the veteran was scheduled for a date in May 2003.  The 
veteran did not appear for the examination, nor did he 
subsequently submit an explanation for his nonappearance or 
request that the examination be rescheduled.  

Ordinarily, the fact that the Board acquired additional 
evidence would require remanding the case to the RO for 
issuance of a supplemental statement of the case (SSOC).  See 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, in the particular circumstances of this 
case, a remand of all claims is not required.  VA regulations 
require issuance of a SSOC when additional pertinent evidence 
is received.  See 38 C.F.R. § 19.31(b)(1).  The additional VA 
medical evidence obtained pursuant to the Board's development 
is potentially relevant only to the issues of entitlement to 
service connection for hypertension and a cerebrovascular 
accident.  Those issues will be discussed in the remand 
portion of this decision below.  The individual 
unemployability issue will be held in abeyance pending 
completion of the actions requested on remand.  The remaining 
issues will be addressed herein.  

A remand of the psychiatric disorder, eye, back, knee, 
seizure, and pes planus claims would serve no purpose in this 
case because the evidence developed by the Board is not 
pertinent - not relevant - to those issues.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board is satisfied that the appellant has 
been accorded full due process of law, and appellate 
consideration of these claims can proceed.


FINDINGS OF FACT

1.  A psychiatric disorder was not manifest during service, 
and the veteran's post service non-PTSD psychiatric disorder 
is not shown to have been present until many years after 
service or to be related to military service.  

2.  An eye disorder, including cataracts and blurred vision, 
was not manifest during service, and any current acquired eye 
disorder is not shown to have been present until many years 
after service or to be related to military service.  

3.  A chronic low back disorder was not manifest during 
service, and the veteran's post service back disability is 
not shown to be related to service.  

4.  The positive and negative evidence as to whether the post 
service arthritis of the right knee is related to military 
service is at least in relative equipoise.  

5.  The positive and negative evidence as to whether the post 
service arthritis of the left knee is related to military 
service is at least in relative equipoise.  

6.  The veteran had bilateral pes planus prior to his entry 
into service.  This condition is not the result of disease or 
injury in service.  

7.  A seizure disorder was not manifest during service, and 
the existence of a post service seizure disorder is not shown 
by competent medical evidence.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder other than post-traumatic stress 
disorder was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2002).

2.  An eye disorder, including cataracts and blurred vision, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).

3.  A back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2002).

4.  Arthritis of the right knee was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2002).

5.  Arthritis of the left knee was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2002).

6.  The appellant is not entitled to the presumption of 
soundness with respect to his pes planus.  38 U.S.C.A. 
§§ 1111 and 1132 (West 1991); 38 C.F.R. § 3.304(b) (2002).

7.  Pes planus was not aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 and 3.306 
(2002).  

8.  A seizure disorder was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

The following discussion applies to the adequacy of VCAA 
compliance as to the issues of entitlement to service 
connection for a psychiatric disorder other than PTSD, 
entitlement to service connection for an eye disorder, 
entitlement to service connection for disabilities of the 
left knee and the right knee, entitlement to service 
connection for seizures, and entitlement to service 
connection for pes planus.  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

It appears that the VCAA applies to these claims even though 
many of the claims were filed before enactment of the law 
since VA had not finally completed adjudication of the claims 
before the law was passed.  See Kuzma v. Principi, No. 03-
7032 (Fed. Cir., August 25, 2003).  Regardless of whether the 
VCAA applies to all the claims being decided herein, the fact 
is that there has been compliance with this law, as discussed 
in more detail below.  Therefore, to the extent the new law 
is more favorable to the claimant, and to the extent it has 
not prejudiced him since VA has properly notified and 
assisted him, it would be harmless error for the Board to 
consider compliance with the VCAA if it did not, in fact, 
apply to any of these claims.

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statements of the case set forth the applicable 
law and regulations and explained why each claim was denied.  
The April 2002 statement of the case and the November 2002 
supplemental statement of the case set forth the full text of 
the VCAA regulations.  

In addition, the record shows that the RO has sent to the 
veteran a number of letters, specifically in February 2001, 
March 2001, July 2001, February 2002 and August 2002, that 
identify the evidence required for adjudication of the 
various claims.  The March 2001 letter notified him of the 
change in the law and advised him of the evidence necessary 
to support each claim.  The letter told him that medical 
records or lay evidence would be obtained and that the RO 
would help him obtain material such as medical records or 
records from Federal agencies.  The forms required to 
authorize the release of private medical records to the VA 
were provided with each of the above letters.  The essence of 
the approach set forth in the letters was to allocate the 
responsibility for procuring evidence between the veteran and 
VA, such that the VA would make official requests for all 
records for which the veteran provided identifying 
information and executed release authorizations.  In the 
aggregate, the statement of the case, the supplemental 
statements of the case, and the RO letters are sufficient to 
put the veteran on notice of the requirements of the law, the 
evidence needed to support his claim, the information he must 
supply to permit VA assistance in developing his claims, and 
the evidence to be procured by the VA in furtherance of its 
duty to assist pursuant to the requirements of Quartuccio.  

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the record reflects that 
the relevant evidence in this case has been developed to the 
extent possible.  All referenced VA outpatient treatment 
records have been requested, and all available records have 
been obtained.  To the extent that the Board can ascertain, 
there is no additional VA or private evidence that might be 
obtained to substantiate the veteran's claims.  Pursuant to 
the Board's development memorandum, the veteran was scheduled 
to undergo a VA examination in connection with several issues 
on appeal but did not report for examination at the 
designated place and time.  Consequently, no further 
development will be undertaken.  VA is not required under the 
VCAA to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (when there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim, the VCAA does not apply).  Furthermore, VA is unable 
develop the record without the active cooperation of the 
veteran and is under no obligation to attempt to do so.  The 
VCAA sets forth reciprocal obligations of both the claimant 
and VA, and it is well established that the VA duty to assist 
in the development and adjudication of a claim is not a one-
way street.  The VA "duty" is just what it states, a duty 
to assist, not a duty to prove a claim with the claimant only 
in a passive role.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration 1 Vet. App. 406 (1991); 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.  

Legal criteria 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  Service connection for 
a psychotic disorder, arthritis, or organic disease of the 
nervous system may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307 and 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

I.  Service connection for a psychiatric disorder other than 
PTSD.  

Factual Background:  Service department medical records show 
that on examination for enlistment in January 1954, the 
veteran reported no current or previous history of 
psychiatric complaints.  Psychiatric evaluation was reported 
as normal.  Subsequent service medical records contain no 
reference to complaints or findings of psychiatric 
abnormality.  None were reported on examination for 
separation.  The veteran specifically denied a history of 
nervous trouble of any sort.  

At a June 1959 examination for Reserve service, the veteran 
filled out a report of medical history in which he checked 
the box indicating a prior history of nervous trouble.  No 
specifics were recorded.  The examiner indicated that the 
veteran had had a considerable amount of difficulty in 
filling out the forms and the examiner doubted that they 
properly reflected the veteran's medical history.  
Psychiatric evaluation showed no significant abnormalities.  

A VA outpatient treatment record dated in October 1955 noted 
complaints of anxiety symptoms.  

Thereafter, the earliest evidence relating to the veteran's 
psychiatric status dates from March 1981, when a diagnosis of 
depression, endogenous and situational, with anxiety, was 
recorded at a VA compensation examination.  The report of a 
VA hospitalization in June and July 1983 notes a diagnosis of 
depression.  The veteran underwent a VA psychiatric 
examination in September 1983.  He was depressed because he 
could not get a job because of his back.  He had been 
hospitalized after a suicide attempt three months earlier.  
He denied any history of depression before 1979 and indicated 
that the depression related to his current situation.  The 
diagnosis was adjustment disorder with depressed mood.  

Subsequent VA medical records show that the veteran was 
hospitalized twice in 1997 for disorders that included a 
psychiatric diagnosis of major depression.  

An April 2002 statement from a private psychologist, M. 
Canell, Ph.D., co-signed by C. Mora, M.D., lists Axis I 
diagnoses that include anxiety disorder and major depression.  

Legal analysis.  The veteran's claim for service connection 
for PTSD required the application of law and regulations that 
apply specifically to that disorder.  Since the claim for 
service connection for PTSD has been denied, the remaining 
issue is limited to service connection for a psychiatric 
disorder other than PTSD.  

Presumptive service connection cannot be granted.  As noted 
above, an anxiety symptoms were complained in within the 
first post-service year, but a psychotic disorder was not 
diagnosed at that time.  See 38 C.F.R. § 4.130 defining 
psychotic disorders as schizophrenia, delusional disorder, 
etc.  In fact, at no time has the veteran been diagnosed with 
a psychosis. 

The veteran's service department medical records are negative 
for any indication of psychiatric complaints or abnormal 
findings.  The complaints of anxiety symptoms in 1955 
appeared to be acute and transitory, and resolved with 
treatment, in that no further complaints were shown until 
1981, more than 25 years after separation.  At a VA 
psychiatric examination in 1983, the veteran denied any 
history of depression before 1979.  Although the record is 
replete with records showing a current non-PTSD psychiatric 
disability diagnosed as depression or adjustment disorder, no 
manifestations of such disability were recorded during 
service, and the record contains no competent evidence that 
depression or adjustment disorder is in any way related to 
service.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that a 
non-PTSD psychiatric disorder was incurred in service.  Where 
a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 2002); see also 
38 C.F.R. § 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

II.  Service Connection for an Eye Disorder

Factual Background.  Service department medical records show 
that on examination for enlistment in January 1954, the 
veteran filled out a report of medical history in which he 
checked the box indicating a history of eye trouble.  No 
specifics were recorded.  On examination, visual acuity was 
reported as 20/20 in each eye without correction.  
Examination of the eyes was normal.  Service medical records 
contain no reference to complaints or findings regarding eye 
pathology or visual problems.  On examination for separation 
in May 1955, the veteran filled out a report of medical 
history in which he again reported having or having had eye 
trouble.  No details were recorded.  Examination of the eyes 
was normal.  Uncorrected visual acuity was 20/20 in each eye.  

In June 1959 the veteran underwent a physical examination for 
Reserve service.  On a report of medical history he checked 
the box indicating that he had or had previously had eye 
trouble.  No details were recorded.  Examination of the eyes 
showed no significant abnormality.  Uncorrected visual acuity 
was reported as 20/20 in the right eye and 20/30 in the left 
eye.  

The veteran was first examined by the VA for compensation 
purposes in March 1981.  He had no complaints regarding the 
eyes.  On examination the eyes were within normal limits.  
Corrected visual acuity was 20/20 in the right eye and 20/40 
in the left eye.  No complaints regarding vision or the eyes 
were reported at a VA examination in September 1983.  
Examination disclosed no abnormalities of the eyes.  

The veteran submitted his original claim for service 
connection for vision problems in October 1997.  He 
complained of blurred vision and bilateral cataracts 
secondary to the vision problem.  He reported treatment for 
his vision at a VA facility.  

VA outpatient treatment records show that the veteran was 
seen at an eye clinic in September 1997 with complaints that 
his eyes burned.  Refractive errors of the eyes were 
reported.  

Legal analysis.  The record is vague as to the exact nature 
of the eye disorder for which service connection is claimed.  
The veteran has referred to cataracts of the eyes, but no 
cataracts are documented in the current record.  Even if 
cataracts were documented in the post service medical record, 
none were reported at any time during the veteran's period of 
military service.  The only eye abnormality currently 
documented consists of refractive errors of the eyes.  

Refractive error of the eye, in and of itself, is not a 
disease or injury within the meaning of applicable law.  See 
38 C.F.R. § 3.303(c).  As refractive error of the eye is not, 
by law, a disease or injury, it requires more than an 
increase in severity during service in order to warrant a 
grant of service connection.  There is a lack of entitlement 
under the law to service connection for refractive error of 
the eye, unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90.  The 
appellant has refractive error of the eye, but there is no 
competent evidence showing that he had a superimposed injury 
during service, resulting in increased disability.  The 
appellant has never alleged he injured his eyes in service.  
His visual acuity was the same (normal) upon discharge as it 
was upon entry.  No medical professional has ever rendered an 
opinion that the an in-service injury resulted in any chronic 
eye disorder.

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that an 
eye disorder including cataracts and blurred vision was 
incurred in service.  Where a preponderance of the evidence 
is against a claim, the benefit of the doubt doctrine does 
not apply and the claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); see also 38 C.F.R. § 3.102 (2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

III.  Service connection for a Back Disability

Factual Background.  Service department medical records show 
that at the time of examination for enlistment in January 
1954 the veteran filled out a report of medical history in 
which he checked the box indicating that he had previously 
worn a back brace or back support.  No details were provided.  
Examination of the spine was reported as normal.  Service 
medical records show that in April 1954 the veteran was seen 
at a dispensary for complaints of back trouble.  The back was 
strapped.  In September 1954 the veteran was seen for 
complaints of a sore back.  It was reported that he had 
fallen against a barrel and that he had a previous history of 
back injury due to an automobile accident.  Five days later 
it was reported that his back still bothered him slightly.  
His back was taped.  In November 1954 the veteran was seen 
for pain in his right lower rib margin after picking up a 
heavy weight.  The impression was myositis and probable 
strain.  At the time of examination for separation the 
veteran denied having worn a back brace or support.  
Examination of the spine was reported as normal.  At a June 
1959 examination for Reserve service, the veteran had no 
complaints regarding his back.  Examination of the spine 
showed no significant abnormality.  

Reports from the Lutheran Memorial Hospital show that the 
veteran was admitted in December 1979 for complaints of 
continuing back pain following a truck accident in May 1979.  
A facet rhizotomy was performed at several levels of the 
lumbar spine bilaterally.  The procedure did not bring 
relief, and the veteran was readmitted in January 1980 for a 
myelogram, which was negative.  The final diagnosis was 
lumbosacral strain, possible lumbosacral facet syndrome.  

The veteran underwent a VA examination in March 1981.  On 
orthopedic evaluation he complained of primarily low back 
pain.  It was reported that he had apparently had muscle 
swelling in his back.  He was unable to do any significant 
lifting because of back pain.  X-rays showed minimal 
hypertrophic or degenerative arthritic changes of the lumbar 
spine, primarily in the area of L3 and L4.  

A June 1981 report is of record from R. M. House, M.D., an 
orthopedist, who reported that X-ray findings included mild 
lipping of the right side of the body of L2, a sharp tilting 
of the fifth lumbar vertebra and the appearance of a fracture 
of L4 on the right.  The diagnosis was facet syndrome L4 - S1 
due to old fracture of the pedicle of L4 right.  An April 
1983 statement from J. J. Bence, M.D., notes continuing low 
back problems.  

At a VA orthopedic evaluation in October 1983 the veteran 
reported that following his 1979 truck accident he had been 
hospitalized for several weeks and that upon his return to 
work about three months after the injury he had reinjured his 
back trying to lift a heavy object.  After this episode he 
had been hospitalized for 2 or 3 months and since then had 
continued to have chronic intermittent low back pain 
radiating down the right posterior thigh on coughing, 
sneezing or lifting.  X-rays showed no evidence of 
spondylolisthesis.  There were early degenerative changes 
without disc space narrowing.  The clinical impression was 
chronic lumbar strain with possible old unresolved herniated 
nucleus pulposus at the L4-L5 or L5 - S1 level on the right.  

The veteran was hospitalized at a VA hospital in July 1983 
for complaints of low back pain of four years' duration.  He 
related that following his 1979 injury he had had one 
operation which did not help him and had left him impotent 
and incontinent.  He had not been able to hold a job because 
of back pain.  The veteran described numbness of his left 
knee when walking more than a few steps, stating that when he 
continued to walk when his knee gave out he felt that he 
might fall.  X-rays taken during the hospitalization showed 
early sclerosis and arthropathy involving the lower 
lumbar/lumbosacral facets.  A lumbar myelogram showed minimal 
bulging of the annulus at the L4-L5 level.  

At a Travel Board hearing in October 1993, the veteran 
testified that while serving in Korea he had slipped off a 
half-track and had fallen backwards on a 5-gallon drum and 
hurt his back.  Following the injury his back was taped up 
for several weeks and he was placed on light duty for an 
additional three weeks.  He stated that he had continued to 
have back trouble since then.  He related that before service 
he had strained a muscle in his back lifting bales on the 
farm.  He stated that the back had been taped and that in a 
short while the pain was gone.  After service he had had 
difficulty performing farm chores because of pain in the back 
and knees.  

Received in 1993 were statements from the veteran's brother, 
sister, and mother to the effect that when the veteran 
returned home from service he complained of pain in the back 
and left knee and that these problems had continued to bother 
him since then.  In a December 1997 statement, the veteran's 
mother related that severe arthritis in the veteran's knees 
had continued to worsen.  An August 2000 statement is of 
record from C. F. W., a service associate of the veteran, who 
related that the veteran had injured his back when a 40-
millimeter shell had fallen on him from above.

In a June 2000 statement, R. W., PA-C, stated that he had 
reviewed the veteran's chart and performed a physical 
examination and that it was "rather obvious that your 
military duty did enhance the complicating features found in 
your osteoarthritis of your spine and the neuropathy and 
radiculopathy (numbness and radiating pain), that you now 
have on a daily basis."  

Legal analysis.  The veteran reported on examination at 
enlistment that at some unspecified period of time he had 
worn a back brace or back support, and later service records 
refer to a prior history of an automobile accident.  However, 
the back was found to be normal at the time of examination 
for entrance into service; consequently, the veteran's back 
must be presumed to have been in sound condition when he 
entered active service.  

Subsequently, in September 1954, the veteran received medical 
treatment for a back injury received when he fell against a 
barrel.  Treatment continued until November 1954, but there 
was no subsequent reference to back problems during the 
veteran's remaining service.  He had no complaints at the 
time of separation, and examination was normal.  Post service 
medical records documenting a low back disability date from 
1979, when the veteran injured his back in a motor vehicle 
accident.  Arthritis and disc pathology have been reported on 
a number of occasions since then.  

In order for the veteran to establish service connection for 
back disability at the present time, it would be necessary 
for him to show either that a chronic low back disability was 
in existence during the period between the injury in service 
and the 1979 post service injury, or, alternatively, that the 
current back disability is related to the injury in service 
rather than the 1979 post service injury.

There is no medical evidence of record showing that the 
veteran had continuing back problems during the period 
between the 1954 injury and the 1979 accident.  The only 
evidence of continuing back problems during this interval is 
found in various post service statements by family members to 
the fact that the veteran had had continuing back problems 
when he returned from service and afterward.  The veteran's 
family members are qualified to submit competent evidence 
consisting of their own lay observations of the veteran's 
symptoms.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
But even if these statements are accepted at face value, they 
are vague and superficial regarding the nature and frequency 
of the veteran's symptoms and therefore do not provide an 
adequate substitute for medical evidence describing any 
manifestations that may have been present.  Furthermore, the 
statements are not consistent with the medical record, which 
fails to document back complaints between 1954 and 1979 and 
which contains a history provided by the veteran in 1983 to 
the effect that his symptoms dated from the 1979 accident.

With respect to the question of whether there is a medical 
nexus between current disability and the injury in service, 
the record contains a June 2000 statement from a private 
medical professional who found it "rather obvious" that 
military service had "[enhanced] the complicating features" 
of his current back disability.  The statement did not 
discuss the rationale for this conclusion other than to 
characterize the finding as "obvious."  More significantly, 
the opinion did not delve into the central question of 
whether the current back disability was related to the trauma 
in service or the post service trauma in 1979.  Without a 
detailed and persuasive analysis of that question based on 
the documented findings of record, the opinion has no 
probative value as a basis for adjudicating the veteran's 
present claim.  The veteran was scheduled to undergo a VA 
examination in May 2002 for the purpose of obtaining 
additional medical opinion to resolve the matter but he did 
not appear for the examination.

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that a 
back disability was incurred in service.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. 
§ 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

IV.  Service connection for Right and Left Knee Disabilities

Factual Background.  Service department medical records show 
that on examination for enlistment in January 1954, the 
veteran filled out a report of medical history in which he 
checked the box indicating that he had no current or past 
history of trick or locked knee.  Examination of the 
musculoskeletal system and lower extremities was reported as 
normal.  Subsequent service medical records contain no 
reference to complaints or findings of abnormality of the 
right knee.  An October 1954 entry contains a diagnosis of 
arthritic pains of the left knee associated with cold.  
Treatment included a heat pad and a bandage.  On examination 
for separation in May 1955 the veteran denied having or 
having had a trick or locked knee.  Examination was reported 
as normal.  

On a June 1959 examination for Reserve service, the veteran 
filled out a report of medical history in which he reported 
having or having had a trick or locked knee.  Examination of 
the musculoskeletal system and lower extremities showed no 
significant abnormality.  

A May 1976 report is of record from Hastings Orthopaedics, 
P.C.  It was reported that about a year earlier the veteran 
had spontaneously developed the onset of aching in his knee.  
He described pain over the medial aspect of the right knee 
and related that he occasionally had a cracking or popping in 
the knee.  There was no true history of locking or 
instability.  On review of arthrograms, the right medical 
meniscus appeared to be intact.  Injections to the knees were 
given.  The physician expressed the opinion that the veteran 
had a chronic medial collateral ligament strain secondary to 
the alignment of his knees and his pes planus.  

The veteran underwent a VA orthopedic examination in March 
1981, at which time his complaints included knee pain.  He 
stated that in Korea he had been diagnosed as having 
arthritis and that a private physician had treated his knee 
with Cortisone shots.  The knee was currently acting up and 
"popped."  The history portion of the examination did not 
indicate which knee the complaints pertained to.  The veteran 
was referred to an orthopedic clinic, where he related that 
he had an aching of the "knee," which gave out at times.  The 
complaints were attributed to the right knee.  X-rays of the 
knees showed minimal degenerative changes bilaterally.  The 
clinical impression was minimal degenerative arthritis of the 
knees.  

The veteran underwent a VA orthopedic examination in October 
1983.  X-rays showed early medial joint space narrowing 
without osteophyte formation.  Impressions included extensor 
mechanism dysfunction of the left knee with early 
degenerative changes involving the medial joint space and the 
patellofemoral joint bilaterally.  

The veteran testified at his October 1993 hearing that in 
1954, while serving in Korea, his left knee had been frozen 
and he was told he had arthritis in it.  He related that he 
had worn elastic gauze around his knee for several weeks and 
that he had been bothered with pain ever since.  He related 
that after service he had been treated for several years by a 
Dr. Collins for both his knee and back.  Dr. Collins' records 
were no longer available, and he related that the VA records 
from Grand Island had disappeared or were lost.  

In a statement dated in May 2002, R. W., PA-C, reported 
findings on a recent examination.  It noted that during 
service in Korea the veteran had been placed in rubber boots 
and exposed to excessive amounts of cold weather and that he 
had had increased arthritis and joint stiffness secondarily.  
He had been treated for arthritic pain in the left knee 
associated with cold weather in service.  On examination it 
was found that the veteran had chronic pain in all joints and 
rather significant osteoarthritis and pain.  Further 
evaluation from the VA was advised because it was more likely 
than not that a disability was secondary to "service 
connection exposure."  A July 2002 statement from Mr. W. 
contains no reference to the knees.  

Legal analysis.  The medical evidence of record shows that 
the veteran has arthritis of the knees and there is also 
medical opinion to the effect that the veteran has had a 
chronic medial collateral ligament strain of the left knee 
which may be due in part to pes planus.  The veteran claims 
that the arthritis is the result of exposure to cold during 
service.

The veteran's service department medical records contain 
entries that tend to confirm the veteran's allegation that he 
was exposed to cold during service, and an October 1954 entry 
refers to arthritic pains in the left knee deemed to have 
been associated with cold.  In support of his claim, the 
veteran has submitted a statement from a medical practitioner 
which attributes the onset of arthritis in the knees to the 
exposure to cold in service.

The Board may not exercise its own independent medical 
judgment in resolving medical issues that arise in claims for 
benefits.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The 
statement from this practitioner is therefore the only 
competent evidence of record with respect to the question of 
whether the current disability is related to service.  The 
Board finds that the evidentiary basis upon which the opinion 
is based is consistent with the record on appeal.  The Board 
further finds that although the arthritic pain documented in 
service involves only the left knee, the veteran's 
contentions concerning the involvement of the right knee are 
credible for the purpose of providing a basis for a medical 
opinion as to that knee.  Unlike the claim for service 
connection for a disability of the back, the claim as to the 
knees is not complicated by the occurrence of documented post 
service injuries.  The May 2002 statement may therefore be 
accepted as competent and uncontradicted evidence of a 
medical nexus between post service arthritis of the knees and 
service.  

Accordingly, the positive and negative evidence as to the 
question of whether the post service arthritis of each knee 
is related to military service is at least in relative 
equipoise and the benefit of the doubt must be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).  

V. Service connection for pes planus

Factual background.  Upon entry into service in 1954, it was 
noted that the veteran had second-degree bilateral pes 
planus.  The physical profile indicates he was assigned a 
physical profile of "2" for the lower extremities.  See 
McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (citations 
omitted) (under the categories of PULHES, the "H" stands 
for "hearing and ear").  The number "2" indicated that the 
appellant had some limitations with respect to his lower 
extremities.  The service medical records show no complaints 
or findings concerning pes planus.  Upon separation from 
service in 1955, pes planus was not noted, and the appellant 
was assigned a physical profile of "1" for the lower 
extremities, indicating no limitations.  The 1959 Reserve 
examination also showed no notations concerning pes planus.

The extensive post-service medical records are nearly devoid 
of any references to pes planus, to include any complaints 
raised by the appellant.  The May 1976 note from Hastings 
Orthopaedics regarding complaints of knee pain did note the 
appellant had mild genu varum deformity of the legs with an 
associated pes planus. A June 2000 note from R.W., PA-C, 
indicated that the appellant's bilateral pes planus was 
identified on entrance examination, and that he had to stand 
a lot during his military service in the artillery division.  
Examination showed obvious pes planus.  VA examination in 
2001 contained no specific findings.  

Legal analysis.  A veteran who served during a period of war 
or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he entered into 
military service except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132.  In this case, the 
appellant's pes planus was clearly noted upon entrance, and 
he is not entitled to the presumption of soundness.  The 
issue, then, is whether the appellant's preexisting pes 
planus was aggravated by his period of active military 
service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently -- 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The appellant's service medical records show no complaints 
concerning pes planus.  Even if the Board accepts his 
assertions now that he experienced increased foot discomfort 
during service, the question is basically one of whether he 
experienced a permanent increase in his disability due to 
military service and not merely whether his disorder became 
more symptomatic during military training.  The determination 
as to whether a preexisting condition was aggravated by 
military service is a question of fact.  See, e.g., Verdon, 8 
Vet. App. at 535.  In other words, simply because he 
experienced episodes of foot pain during service, this is 
not, in and of itself, tantamount to concluding there was 
aggravation of his preexisting pes planus disorder - 
especially since there are no clinical indications of an 
overall increase in the severity of the underlying condition 
as a whole, as contrasted to only the symptoms associated 
with it.  This is further supported by the fact that the 
physical profile for his lower extremities had improved upon 
discharge from service.  

The post-service findings support the conclusion that there 
was no increase in severity during service.  There are few, 
if any, complaints about pes planus in the decades worth of 
post-service treatment records.  Despite receiving extensive 
treatment for other pain or joint complaints, the appellant 
has not raised his pes planus as a continuing problem.  This 
is highly probative evidence.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as evidence of whether a pre-
existing condition was aggravated by military service).

No medical professional has ever stated the appellant's pes 
planus were aggravated by his military service.  The 
statement discussed above from the physician's assistant is 
basically that the appellant had to stand a lot during 
service, and that seemed to cause increased discomfort.  The 
statement did not explicitly indicate that the underlying 
disorder was worsened by service.

All of the evidence of record in this case pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service shows that the appellant's preexisting 
pes planus underwent no increase in severity during service 
and was not aggravated by service.  Therefore, the Board 
finds that the preponderance of the evidence demonstrates 
that the appellant's pes planus existed prior to service and 
was not aggravated during service.  There is no competent 
evidence of an increase in the basic level of the preexisting 
disorder during service.  



VI. Service connection for a seizure disorder

Factual Background.  The veteran's service medical records 
contain no complaints or findings of seizures during service.  
Since separation, the veteran has undergone VA examinations 
and received VA treatment for a number of disorders.  None of 
the associated medical records documents a seizure disorder.  
Included among the post-service medical records are hospital 
reports and outpatient treatment records dated between 1993 
and 1997 describing evaluation for episodes of syncope.  
Cardiac arrhythmias and alcoholic encephalopathy were 
suggested as possible causes of the episodes, but no 
definitive etiology was established.  The records relating to 
these episodes contain no reference to the occurrence of 
seizures per se.  

In May 1998, a RO rating decision listed seizures evaluated 
as 100 percent disabling as one of the nonservice-connected 
disorders supporting the grant of VA pension benefits, and 
subsequent rating sheets have continued to do so.  The issue 
of entitlement to service connection for seizures was raised 
by the veteran's attorney in letters dated in November 1998 
and March 2001.  

Legal Analysis.  A number of specific disabilities enumerated 
in the statute and in VA regulations, including organic 
disease of the nervous system, are presumed by law to have 
been incurred in service if shown to have been manifest to a 
degree of 10 percent or more within one year following the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2002).  

Neither the veteran's service medical records nor postservice 
examination and treatment records show complaints or findings 
of seizures or a seizure disorder.  Not a single seizure has 
been reported, and there is no indication that a medical 
professional has actually diagnosed a seizure disorder.  
Extensive evaluation of syncopal episodes beginning in 1993 
did not result in a medical judgment that the episodes 
represented seizure activity.  


Seizures have been coded for pension purpoises on several 
rating decisions since 1998 for reasons that are not clear 
from the record.  The veteran's attorney has responded to 
notifications of the rating decisions by listing seizures as 
a disability at issue on appeal, but no substantive arguments 
asserting the current existence or a service-related onset of 
seizures have been alleged at any time by the veteran or his 
attorney, nor has medical evidence confirming the existence 
of a seizure disorder been received in response to VA 
requests for such evidence.  The inclusion of seizures as an 
issue on appeal appears in this context to represent no more 
than an artificial by-product of the adjudication process.  
In any event, the absence of competent medical evidence of a 
current seizure disorder is fatal to the claim.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability benefits.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
veteran has a seizure disorder that was incurred in or 
aggravated by service.  Where a preponderance of the evidence 
is against a claim, the benefit of the doubt doctrine does 
not apply and the claim must be denied.  38 U.S.C.A. § 5107; 
see also 38 C.F.R. § 3.102 (2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for a psychiatric disorder other than 
post-traumatic stress disorder is denied.  

Service connection for an eye disorder, including cataracts 
and blurred vision, is denied.  

Service connection for a back disability is denied.  
			Continued on next 
page


Service connection for a left knee disability is granted.  

Service connection for a right knee disability is granted.  

Service connection for pes planus is denied.  

Service connection for a seizure disorder is denied.  


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, additional RO action is 
necessary before the issues of entitlement to service 
connection for hypertension and residuals of a 
cerebrovascular accident may be reviewed by the Board.  The 
issue of entitlement to a total disability rating based on 
individual unemployability will be held in abeyance until 
after completion of the development requested herein.  

Pursuant to authority granted by VA regulations, the Board 
undertook additional evidentiary development relevant to the 
issue on appeal.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  With respect to 
the issues of entitlement to service connection for 
hypertension and residuals of a cerebrovascular accident, the 
Board's development resulted in receipt of additional VA 
outpatient treatment reports that were not previously of 
record, which could, arguably, be at least relevant to these 
claims.  

On May 1, 2003, portions of the VA regulations that 
authorized the Board to conduct evidentiary development and 
to decide appeals using the evidence it had obtained were 
invalidated.  Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) 
is invalid because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the originating agency for initial 
consideration or obtaining the claimant's waiver.  
Emphasizing that the Board's status was that of "primarily 
an appellate tribunal," the Federal Circuit found that the 
regulation is contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter which 
. . . is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  

Since the Board is no longer authorized to conduct an initial 
review of evidence that has not been reviewed by the RO, the 
issues of entitlement to service connection for hypertension 
and entitlement to service connection for residuals of a 
cerebrovascular accident must be remanded for this purpose in 
the absence of a waiver from the veteran.  

Accordingly, the case is remanded to the RO for the following 
actions:  

Readjudicate the remanded issues in light 
of all of the evidence of record.  If any 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared, and the veteran and 
his representative should be allowed a 
reasonable period of time for reply.  

Thereafter, the remanded issues should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information and 
satisfy the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

                       
____________________________________________
	Michelle L. Kane
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



